Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
NPL item 5 in the IDS filed 4/7/21 cites an application that has not been provided, since it is listed as NPL a copy should have been provided.  The reference has been crossed off the IDS however the corresponding US PGPub has been cited on the attached PTO-892 and thus the application/reference has been considered.  No action is required by Applicant regrading this issue.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternative of the first supply extending to the turbine side bearing in claim 2 is not shown, paragraph 00051 of the disclosure states that this embodiment is not shown and the combination with an electric motor unit or both a turbine and electric motor unit (covered by the use of and/or in claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 0007 should be amended to remove the reference to the claims by number as claims maybe be renumber or canceled during prosecution.
Paragraph 00036, lines 9, 10 and 13 all stated “shaft 520” and this should read - -shaft 530- -.  
Appropriate correction is required.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
While it is understood what claim 7 is attempting to recite the relationship should be explicitly pointed out.  Claim 2 is stating that one of the bearing bushings is connected to the first supply, what claim 7 is trying to say that the other one of the bushings that is not connected to the first supply has no direct lubricant supply.  To better point this out the claim should state that it is the other bushing that is not connected to the first supply that has no direct lubricant supply.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for unequal amounts of lubricant to respective surfaces/gaps the disclosure does not reasonably provide enablement for all configurations that can achieve this function.  The claim is attempting to define the invention in terms of the function or the result achieved and not the actual structure that makes the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make all configurations of the invention that would be commensurate in scope with these claims.
The recitation “configured to supply unequal amounts of lubricant" does not recite the particular structure which accomplishes the function or achieves the result. Without reciting the particular structure, all means or methods of resolving the problem or performing the function may be encompassed by the claim (i.e. unlimited functional language). The specification only provides support for different number or size of bores (based on the specification or drawing) or direct/indirect lubricant supplies.  However, the claim as written can cover any number of different shapes of the bores, size and shape of the fluid supply lines on the housing side or some form of metering structure, such as valves or other means to regulate the supply directly as this would still be broadly considered a configuration of that would alter the amount supplied.  Furthermore, one of ordinary skill in the art would not know from the claim terms what specific structure or steps are actually required or encompassed by the claims, is this limited to different bore numbers, size, shape or any other metering structure including separate supply lines and circuitry or valves. In other words one of ordinary skill in the art would not know every possible structural permutation that allows for the stated functions to occur. Thus the specification is not commensurate in scope with the claims. Please see Supplementary Examination Guidelines for Determining Compliance With 37 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011) and MPEP 2173.05(g).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for “outer” and/or “inner” lubrication gaps however no frame of reference or specific location has been set forth by the claim and thus the metes and bounds of the claim are unclear.  It appears that Applicant is relying on the reference characters to provide direction for the location of the gaps, however reference characters are not read into the claim.  Removing the reference characters then only leaves the claim defining outer and inner gaps but not what the gaps are between or where they are located.  When excluding the reference characters the claim would be missing the essential subject matter that would define the outer gap as between the respective bushing and the housing and the inner gap as between the respective bushing and the shaft and thus the claim would be incomplete.
Regarding claims 3-6, the phrase "optionally" in claims 3 and 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The issue if further complicated by claims 5 and 6 which both reference back to the optional feature of claim 3.  If the optional feature is not required and a reference anticipate claim 3 without that feature would it also anticipate claims 5 and 6 or is the intent of claim to have claim 3 no longer read as optional but as a positive recitation?  Also, if “optionally” where to just be removed and the requirements that followed were required the combination of claims 4 and 6 would define a second supply that is both between the lands and opens on one of the lands, how would this be possible (the supply would have to open in two different locations)?  
Claim 4 recites the limitation "the outer jacket surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of lubricant supply bores” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent from claim 10, it is believed that this should be claim 11 and the claim is being examined as if this is the case.
Claim 13 also uses the phrase “and optionally” in lines 3 and 8 and then sets forth an example of the either one less or more, in this case the phrase “and optionally” is providing one example of the previously claimed limitation and is acting the same as "for example".  This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 also uses the term “optionally” but again is followed by examples of what the drive unit could be and this use of the term is also functioning the same as “for example” and also indefinite for the same reasons as claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima, USP 10,526,960.
Regarding claim 1, Kojima discloses a bearing assembly for a charging apparatus comprising: a bearing housing (30), a shaft (2), a compressor-side bearing bushing (31) and a turbine-side bearing bushing (33) which together support the shaft (2) inside a bearing bore (see figure 3) of the bearing housing (30), wherein the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side outer lubrication gap of the compressor-side bearing bushing and to a turbine-side outer lubrication gap of the turbine- side bearing bushing, and/or in that the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side inner lubrication gap of the compressor-side bearing bushing and to a turbine-side inner lubrication gap of the turbine-side bearing bushing (it is first noted that the bearings are disclosed as floating bearing elements just like the instant application and thus there is a gap between the housing and bearing and shaft and bearing, this can be seen in figure 4b, with regards to the different supply amounts the different sizes of holes 42 and 45 that make the supply lines within the housing is a configuration that anticipates the first alternative of the claim, the larger hole 42 would allow for a greater amount of lubricant to flow to bearing 31 compared to the smaller diameter bore defining line 45 that extends to bearing 33).
Regarding claim 14, Kojima discloses that each of the compressor-side bearing bushing (31) and the turbine-side bearing bushing (33) is a full-floating bushing type (see drawings and column 8, lines 15-24).
Regarding claim 15, Kojima discloses a charging apparatus (turbocharger) comprising: a compressor (at 20) with a compressor housing (20 is the housing) and an impeller (21) rotatable therein, a drive unit (turbine side 10) which is rotatably coupled to the impeller via a shaft (2) of the charging apparatus, wherein the charging apparatus further comprises a bearing assembly of any one of the previous claims which rotatably supports the shaft (2), and optionally, wherein the drive unit comprises a turbine (10) and/or an electric motor configured to drive the shaft.

Claim(s) 1, 2, 7, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuichi, JP2010-127318.
Regarding claim 1, Shuichi discloses a bearing assembly for a charging apparatus comprising: a bearing housing (11), a shaft (15), a compressor-side bearing bushing (13, compressor is 23) and a turbine-side bearing bushing (14, turbine is 24) which together support the shaft (15) inside a bearing bore (see figure 10) of the bearing housing (11), wherein the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side outer lubrication gap of the compressor-side bearing bushing and to a turbine-side outer lubrication gap of the turbine- side bearing bushing, and/or in that the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side inner lubrication gap of the compressor-side bearing bushing and to a turbine-side inner lubrication gap of the turbine-side bearing bushing (it is first noted that the bearings are disclosed as floating bearing elements just like the instant application and thus there is a gap between the housing and bearing and shaft and bearing, with regards to the different supply amounts figure 10 shows only one supply that goes to the outer gap and this is on the compressor side, the turbine side only gets indirect lubrication to this gap and thus gets less than the compressor side, also there are two supply paths to the compressor side, path opposed to 34 and 31, and only one to the turbine side of the assembly 31, by having more on the compressor side more lubricant is supplied to the bearing as a whole on this side then the turbine side).  
Regarding claim 2, Shuichi further discloses that the bearing housing (11) comprises a lubricant supply system with a first supply channel (passage in housing above 34) and a second supply channel (32), wherein the first supply channel opens into an inner surface of the bearing bore at an axial position of the turbine-side bearing bushing or at an axial position of the compressor-side bearing bushing (opens in the location of the compressor side bearing 13) and wherein the second supply channel (32) opens into the inner surface of the bearing bore axially between the compressor-side bearing bushing and the turbine-side bearing bushing (between 13 and 14, see figure 10).
Regarding claim 7, Shuichi further discloses that there is no direct lubricant supply provided to the turbine side bearing [the bearing on the side not directly supplied by the first supply in claim 2] (32 exits adjacent to the turbine side bearing and the lubricant has to first travel to the shaft and then into the space between the shaft and bearing to lubricate the gap this would be indirect supply verse the passage above 34 which supplies directly to the outer gap on the compressor side).
Regarding claim 14, Shuichi discloses that each of the compressor-side bearing bushing (13) and the turbine-side bearing bushing (14) is a full-floating bushing type (13 and 14 are references as floating bushing throughout the attached translation).
Regarding claim 15, Shuichi discloses a charging apparatus (turbocharger or supercharger, see first two paragraphs under the mode for invention portion of the translation) comprising: a compressor (at 23) with a compressor housing (portion of turbocharger housing that surrounds the compressor, not illustrated) and an impeller (23 is impeller part of compressor) rotatable therein, a drive unit (turbine side 24) which is rotatably coupled to the impeller via a shaft (15) of the charging apparatus, wherein the charging apparatus further comprises a bearing assembly (as shown in figure 10) of any one of the previous claims which rotatably supports the shaft (15), and optionally, wherein the drive unit comprises a turbine (24) and/or an electric motor configured to drive the shaft.

Claim(s) 1-6, 8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutknecht, US PGPub 2008/0098735.
Regarding claim 1, Gutknecht discloses a bearing assembly for a charging apparatus comprising: a bearing housing (380), a shaft (220), a compressor-side bearing bushing (232’) and a turbine-side bearing bushing (232) which together support the shaft (220) inside a bearing bore (see figure 3) of the bearing housing (380), wherein the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side outer lubrication gap of the compressor-side bearing bushing and to a turbine-side outer lubrication gap of the turbine- side bearing bushing, and/or in that the bearing assembly is configured to supply unequal amounts of lubricant to a compressor-side inner lubrication gap of the compressor-side bearing bushing and to a turbine-side inner lubrication gap of the turbine-side bearing bushing (it is first noted that the bearings are disclosed as floating bearing elements just like the instant application and thus there is a gap between the housing and bearing and shaft and bearing, this can be seen in figure 3 section B-B, with regards to the different supply amounts the turbine side or right side in figure 3 includes the channel 272 and hole 384 that directs lubricant to the groove between the shaft and bearing, then there is the adjacent channel 373 which directs lubricant ultimately to the same surface and side of the shaft thus providing a greater amount of lubricant on the right side relative to the left, the larger amount of lubricant on this side ultimately leads to more fluid making it to the gaps on this side compared to the compressor side).
Regarding claim 2, Gutknecht further discloses that the bearing housing (380) comprises a lubricant supply system with a first supply channel (271 or 272) and a second supply channel (373), wherein the first supply channel (271 or 272) opens into an inner surface of the bearing bore at an axial position of the turbine-side bearing bushing (272 is on turbine side) or at an axial position of the compressor-side bearing bushing (271 is on compressor side) and wherein the second supply channel (373) opens into the inner surface of the bearing bore axially between the compressor-side bearing bushing and the turbine-side bearing bushing (opens in the location of the spacer 390).
Regarding claim 3, Gutknecht discloses that the first supply channel (271 or 272) is fluidically coupled directly to one of the turbine-side bearing bushing (232) or the compressor-side bearing bushing (232’) and wherein the second supply channel (373) is fluidically coupled directly to a spacer (390) which is arranged axially between the compressor-side bearing bushing (232’) and the turbine-side bearing bushing (232), and optionally, wherein the lubricant supply system further comprises a lubricant chamber (389, horizontal bore forms a chamber), wherein the first supply channel (271 or 272) fluidically couples the lubricant chamber (389) directly to one of the turbine-side bearing bushing (232) or the compressor-side bearing bushing (232’) and wherein the second supply channel (373) fluidically couples the lubricant chamber (389) directly to a spacer (390).
Regarding claim 4, Gutknecht discloses that the spacer (390) comprises a lubricant supply bore (392) which extends from the [an] outer jacket surface (at 397) of the spacer (390) to an inner jacket surface (at 399) of the spacer (390), and optionally, wherein the lubricant supply bore is arranged axially between a compressor-side land and a turbine-side land of the spacer. 
Regarding claim 5, Gutknecht discloses that the second supply channel (373) extends from the lubricant chamber (389) to the lubricant supply bore (392) of the spacer (390, 373 extends to the region directly above the bore 392).
Regarding claim 6, Gutknecht discloses that the second supply channel (373) extends from the lubricant chamber (389) to the compressor-side land, or wherein the second supply channel (373) extends from the lubricant chamber (398) to the turbine-side land (the land as defined in the instant application is the outer surface of the spacer, 373 extends to the land on the right side of the spacer, this is the turbine-side land).
Regarding claim 8, Gutknecht discloses that the first supply channel (271 or 272) opens into an inner surface of a first supply groove (a groove at the end of each channel 271 or 272 is illustrated at 384 and 386 but this structure is not named, however this same structure is labeled as 214 and 216 in figure 2 and in this drawing is defined as a groove) provided on the inner surface of the bearing bore and/or wherein the second supply channel (373) opens into a second supply groove (385) provided on the inner surface of the bearing bore.
Regarding claim 12, Gutknecht discloses a number of lubricant supply bores of the compressor-side bearing bushing differs from a number of lubricant supply bores of the turbine-side bearing bushing (the number of supplies that ultimately feed the turbine side is 2, 272 and 373, while the compressor side is 1, 271).  To further explain the claim interpretation, “a number of lubricant supply bores of the compressor-side bearing bushing” is not requiring the bores be in the bushing but can include supply lines that feed the respective bushing, while the claim uses reference characters to point to specific parts these are not read into the claim.  Gutknecht shows two supply bores in the housing that feed the turbine side, at least some of the lubricant passing through these bores makes its way to the shaft on the turbine side and would act to lubricate the space between the shaft and bushing on the turbine side and Gutknecht shows that the compressor side only has one of such supplies in figure 3.
Regarding claim 13, Gutknecht discloses that the number of lubricant supply bores of the compressor-side bearing bushing is smaller than the number of lubricant supply bores of the turbine-side bearing bushing (one less on the compressor side, see explanation of claim 12 above), and optionally, wherein the compressor-side bearing bushing comprises at least one lubricant supply bore less than the turbine-side bearing bushing.  
Regarding claim 14, Gutknecht discloses that each of the compressor-side bearing bushing (232’) and the turbine-side bearing bushing (232) is a full-floating bushing type (see drawings and paragraph 0030).
Regarding claim 15, Gutknecht discloses a charging apparatus (turbocharger) comprising: a compressor (at 240) with a compressor housing (portion of turbocharger housing that surrounds the compressor, not illustrated) and an impeller (240/244) rotatable therein, a drive unit (turbine side 260) which is rotatably coupled to the impeller via a shaft (220) of the charging apparatus, wherein the charging apparatus further comprises a bearing assembly (330 indicates the bearing unit as a whole) of any one of the previous claims which rotatably supports the shaft (220), and optionally, wherein the drive unit comprises a turbine (260) and/or an electric motor configured to drive the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutknecht, US PGPub 2008/0098735, in view of Becker, US PGPub 2013/0108483.
Regarding claim 9, Gutknecht, while showing a gap between the outer portion of the bushings and the housing (figure 3, section B-B), does not disclose that the compressor-side outer lubrication gap is smaller than the turbine-side outer lubrication gap.
Becker teaches that a bearing assembly within a charger device can have the diameter of the compressor side bearing (9) altered relative to the turbine side bearing (10) so that the gap on the outer side of the bearing element 9 is smaller relative to the other bearing element (see paragraph 0039 which addresses what figure 10 is meant to be showing) for the purpose of obtaining an improvement in the bearing arrangement in terms of acoustics while allowing for different bearing elements (size) to be used based on the specific loading on each side of the device (see paragraph 0006).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gutknecht and used bearings of different sizes so that the outer gap on the compressor side is smaller than the outer gap on the turbine side, as taught by Becker, for the purpose of obtaining an improvement in the bearing arrangement in terms of acoustics while allowing for different bearing elements (size) to be used based on the specific loading on each side of the device.
Allowable Subject Matter
Claims 10 and 11 pending correction for the issue under 35 USC 112(a) of claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is defining a combination wherein each bushing has a circumferential lubricant groove but the grooves relative to each other have different depths.  The prior art of record does not show such a combination where both bushings have grooves but the grooves are of different depths.  Note, while claims 10 and 12 both state “of the” respective bushing, claim 10 states a groove of the bushing, this would reference structure specific to the bushing, while claim 12 states a supply of the bushing, a supply need not be part of the bushing while a groove of the bushing is part of the bushing.  In other words a supply can be an external part but still be a supply of the bushing, while a groove of a bushing is a groove that is part of the bushing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPub 2021/0277935, while not prior under 35 USC 102, would qualify for use in a double patenting rejection, similar features are recited between the claims however different claim combinations are present and the independent claims specifically address different features (supplies that are different in the instant application vs the bushing themselves in the publication being different), however upon fixing the issue noted above relative 35 USC 112(a) there would be an increase in likelihood for similar claims or combinations to become present.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656